Dismissed and Memorandum Opinion filed May 30, 2013.




                                     In The

                    Fourteenth Court of Appeals

                              NO. 14-12-00331-CV

                           JANIE MILLS, Appellant
                                        V.

      FEDERAL NATIONAL MORTGAGE ASSOCIATION, Appellee

             On Appeal from the County Civil Court at Law No. 1
                           Harris County, Texas
                      Trial Court Cause No. 1006381

              MEMORANDUM                          OPINION
      This is an appeal from a judgment signed March 6, 2012. On May 10, 2012,
this court abated this appeal because appellant petitioned for voluntary bankruptcy
in the United States Bankruptcy Court for the Southern District of Texas, under
cause number 12-33010. See Tex. R. App. P. 8.2.

      Through the Public Access to Court Electronic Records (PACER) system,
the court has learned that the bankruptcy case was closed August 9, 2012. The
parties failed to advise this court of the bankruptcy court action.

      On April 23, 2013, this court issued an order stating that unless any party to
the appeal filed a motion demonstrating good cause to retain the appeal within
twenty days of the date of the order, this appeal would be dismissed for want of
prosecution. See Tex. R. App. P. 42.3(b). No response was filed.

      Accordingly, we reinstate the appeal and order it dismissed.

                                   PER CURIAM

Panel consists of Justices Boyce, Jamison, and Busby.




                                           2